DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Lines 2 and 11 both recite “four or more” while lines 7-8 still say “two or more”  It seems clear that the applicant meant for this amendment to be “four or more monomers” and forgot to update line 7.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Okahira (WO2007/015437, hereinafter Okahira)  in view of Ono et al. (JP-H0844110-A, hereinafter Ono) and Mayes et al. (EP-0529643-A1, herienafter Mayes)
	With respect to Claim 1, Okahira discloses a method for quantitative analysis of monomers in a photoresist (PR) binder [para 3] obtained by polymerization [para 6] of two or more monomers, comprising: (1) preparing a binder [para 3] as a standard obtained by polymerization of same kind of monomers as those comprised in the PR binder; (2) subjecting each of the standard prepared in the step (1) and the PR binder into Py-GC/MS analysis to obtain analysis results [para 102]; and (3) normalizing the analysis results of the step (2) to determine weight ratios [para 60] of the two or more monomers in the PR binder wherein three monomers selected from the group consisting of ethyl hexyl acrylate (EHA), butyl acrylate (BA), methyl acrylate (MA), ethyl acrylate (EA), ethyl hexyl methacrylate (EHMA), butyl methacrylate (BMA), methyl methacrylate (MMA), ethyl methacrylate (EMA), benzyl methacrylate (BzMA), N-phenylmaleimide (N-PMI), styrene, lauryl methacrylate (LMA), cyclohexyl methacrylate (CHMA), methyl methacrylate (MMA), and 2-hydroxypropane-1,3-diyl bis(2-methylacrylate) (reactive methacrylate, RMA).  See para 37.
	Okahira does not disclose that the normalizing comprises measuring area % of each of the monomers and substituting the area % of the monomers into a calibration curve nor does Ohakira disclose a 4th monomer from the claimed list.  
	Ono discloses normalizing weight ratios by use of a calibration curve.  See page 7
	Mayes shows that photoresist polymers are commonly made from 4 or more monomers, see table 1 fig 5.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Okahira by adding a step of normalizing comprises measuring area % of each of the monomers and substituting the area % of the monomers into a calibration curve for the benefit of increased accuracy and to include four or more monomers, as the analyzed polymers often are comprised of four or more monomers.  
	
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Okahira, Ono and Mayes in further view of Chappel et al. (U.S. Publication No. 2002/0062496, hereinafter Chappel).
	With respect to Claim 4, Okahira does not mention what temperature is needed for the Py-GC/MS analysis.  Note that the required pyrolysis temperature depends upon the material being pyrolyzed.  
	Chappel shows pyrolysis at 500° C, see para 163 and para 140 for polyacrylate.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that Okahira’s Py-GC/MS analysis would be performed at 500° C for the benefit of fully pyrolyzing polyacrylate.
	See MPEP 2131.03-I for “A SPECIFIC EXAMPLE IN THE PRIOR ART WHICH IS WITHIN A CLAIMED RANGE ANTICIPATES THE RANGE”.
	With respect to Claim 5, Okahira does not mention what temperature is needed for the Py-GC/MS analysis.  Note that the required pyrolysis temperature depends upon the material being pyrolyzed.  
	Chappel shows wherein during the performing of the Py-GC/MS analysis, a GC oven temperature for is maintained at 40° C. for 10 minutes, and then increased to 280° C. at a rate of 5° C./min, and finally maintained at 280° C. for 5 minutes.
	 A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  See MPEP 2144.05-I. 

2144.05-I.    OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.). 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot.  All of the arguments pertain new limitations that aren’t met by the previous references.  The previous prior art references still serve as the basis for the rejection but all the new limitations are addressed via new prior art references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855